Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 - 20 are pending.

Claim Rejections - 35 USC §102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 6, 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Os (US20140074483).

As to claim 1, Os discloses an electronic device comprising: a processor (Fig. 3A and processor 304). ;
and a memory operatively connected to the processor, wherein, when being executed, the memory stores instructions that cause the processor to: detect occurrence of an interrupt requesting performance of a second task while performing a first task (Fig. 3a and memory 302, para. 0098, and Fig. 3B with flow task processor 336, and para,
0131);
obtain reference values according to a time of the first task, and reference values according to a time of the second task (Fig. 3B, and para, 0129); schedule the first task and the second task based on a reference value of the first task and a reference value of the second task, the reference value of the first task and the reference value of the second task each corresponding to a time at which the interrupt occurs (para, 0129 and when concurrent task are submitted, a interruption priority scheme is implemented to determine fulfillment order, paras, 0144- 0146);
and process the first task and the second task based on a result of the scheduling (para. 0146).

As to claim 11, Os discloses an operating method of an electronic device (Fig. 3a), the method comprising: detecting occurrence of an interrupt requesting performance of a second task while performing a first task; obtaining reference values according to a time of the first task, and reference values according to a time of the second task (Fig. 3B, and para. 0131);

and processing the first task and the second task based on a result of the scheduling (para. 0146),

As to claims 2 and 12, Os discloses the electronic device, wherein the instructions further cause the processor to: obtain the reference values according to the time of the first task, based on at least one of an affinity of a user related to the first task or a type of the first task; and obtain the reference values according to the time of the second task (Fig. 5B presents the initiations of a plurality of information request tasks and with congruency, paras. 0204, 0205); determine  which message is executed first, , based on at least one of an affinity of a user related to the second task or a type of the second task (Fig. 3B with multiple users, and para. 0145).

As to claims 3, and 13, Os discloses the electronic device, wherein the affinity of the user is determined based on at least one of a number of times a command is received from the user, or a time spent interacting with the user (para. 0145).

As to claims 4, and 14, Os discloses the electronic device, wherein the reference values according to the time of the first task are expressed by a function a value of which 

As to claims 5, and 15, Os discloses The electronic device, wherein the instructions further cause the processor to schedule the first task and the second task, further based on at least one of a remaining time to perform the first task, a total time required to perform the second task, or a remaining capacity of a battery of the electronic device (para. 0146).

As to claims 6, and 16, Os discloses the electronic device, wherein the instructions further cause the processor to: compare the reference value of the first task corresponding to the time at which the interrupt occurs, and the reference value of the second task corresponding to the time at which the interrupt occurs; and determine a scheduling type for the first task and the second task based on a result of the comparing, wherein the scheduling type comprises at least one of an interrupt type according to which processing of the first task is interrupted and the second task is processed, a merge type according to which processing of the first task is temporarily interrupted (Fig. 5B presents the initiations of a plurality of information request tasks and with congruency considered, paras. 0204, 0205); with an interrupt task  initiated, para. 0206)  and then the second task is processed, and processing of the first task is resumed when processing of the second task is completed, a delay type according to which processing of the first task is completed and then the second task is .
Allowable Subject Matter

Claims 7-10, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/18/2021 have been fully considered but they are not persuasive. The Applicant has argued that the prior art does not teach
“ scheduling the first task and the second task based on a reference value of the first task and a reference value of the second task, the reference value of the first task and the reference value of the second task each corresponding to a time at which the interrupt occurs ;and processing the first task and the second task based on a result of the scheduling “.
In response, the Examiner reaffirms the rejection with expanded clarification.
scheduling the first task and the second task based on a reference value of the first task and a reference value of the second task, the reference value of the first task and the reference value of the second task each corresponding to a time at which the interrupt occurs (para. 0129 and when concurrent task are submitted, a interruption priority scheme is implemented to determine fulfillment order, paras, 0144- 0146);
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625.  The examiner can normally be reached on 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184